Citation Nr: 1644128	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  07-37 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

The RO issued a supplemental statement of the case in March 2016 which addressed the disability ratings assigned for the Veteran's right and left lower extremity sciatica.  However, the Board finds that those issues are not currently on appeal.  By way of history, in August 2009, the Veteran filed a notice of disagreement to an April 2009 rating decision which granted service connection for right and left lower extremity sciatica and assigned each extremity a 10 percent disability rating, effective February 25, 2009.  Thereafter, in February 2010, the RO issued a rating decision which granted an increased rating of 40 percent for each lower extremity, effective February 25, 2009.  In March 2010, the Veteran filed a notice of disagreement with the effective date for the increased ratings, and stated that he agreed with the ratings assigned.  In its March 2013 decision, the Board granted an effective date of September 25, 2005 for the 40 percent ratings.  Although the Veteran appealed the initial disability ratings assigned for these disabilities, in his March 2010 notice of disagreement, he stated that he agreed with the ratings assigned.  No statement of the case was issued with regard to his appeal of the initial disability ratings.  While the RO must issue a statement of the case when a notice of disagreement has been filed, the Board construes the Veteran's March 2010 statement that he was in agreement with the ratings to be a withdrawal of his notice of disagreement with regard to the initial disability ratings assigned.  Additionally, the Board's March 2013 decision awarded earlier effective dates for the increased ratings dating back to the award of service connection, which is a final decision with regard to those issues.  Accordingly, although the RO issued a supplemental statement of the case in March 2016 for the issues of entitlement to increased ratings for right and left lower extremity sciatica, those issues are not before the Board at this time.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Since the initial grant of service connection, degenerative disc disease of the lumbar spine has been manifested by flexion to 31, 40, 50, or 54 degrees, and there is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the issue of entitlement to a higher initial rating for the Veteran's lumbar spine disability, this matter stems from a notice of disagreement with the assigned initial rating for that disability awarded in the August 2006 rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision and a statement of the case which set forth the relevant diagnostic code rating criteria.  Additionally, prior to the August 2006 rating decision on appeal, the Veteran was provided with a May 2006 letter which satisfied the duty to notify provisions as to the claim for service connection.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.

Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his claim in April 2006, February 2009, and August 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examinations provided were adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's lumbar spine disability under its respective diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examinations provided in this case to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that an initial disability rating greater than 20 percent is warranted for his service-connected degenerative disc disease of the lumbar spine.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In an August 2006 rating decision, service connection for degenerative disc disease of the lumbar spine was granted, and a 10 percent disability rating was assigned, effective September 26, 2005, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5242 provides that degenerative arthritis of the spine is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

VA treatment records from September 2004 through 2006 reveal complaints of and treatment for low back pain.  An August 2005 record notes the Veteran's report that surgery was recommended to him for his low back disability, but that he was seeking a second opinion.  He rated his low back pain as an 8 on a 1 to 10 scale.  An April 2006 X-ray of the lumbar spine showed it to be "essentially normal."

In April 2006, the Veteran underwent a VA examination.  He complained of low back pain and noted that his physician recommended surgery.  He denied a history of urinary incontinence, erectile dysfunction, fecal incontinence, falls, and urinary retention.  He reported that he experienced flare-ups of symptoms approximately one day per week, which he classified as severe.  He stated that he could not do anything during flare-ups due to pain, and noted precipitating factors including overexertion, bending, twisting, fatigue, and laying for too long.  He described alleviating factors as time and topical pain relieving balm.  He reported mild fatigue, moderate decreased motion, moderate stiffness, moderate weakness, and moderate daily pain.  He described his pain as aching, sharp, shooting, stabbing, and radiating.  He noted that he was unable to walk more than a few yards.  Physical examination of the spine showed normal posture and gait.  There were no abnormal spinal curvatures or and there was no ankylosis of the spine.  Active range of motion revealed flexion to 50 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 15 degrees with pain.  Passive range of motion showed the same results.  After repetitive use, there was additional limitation of flexion to 40 degrees due to pain and limitation of extension to 15 degrees due to pain.  Motor examination and sensory examination were normal, but reflexes in the lower extremities were hypoactive.  A Lasegue's sign was negative.  The diagnosis was degenerative disc disease of the spine.  The examiner noted that the Veteran was not working because he was receiving worker's compensation benefits due to an injury suffered to his neck at work.  The Veteran reported that, while he was working as a dump truck driver, he had difficulty with prolonged sitting and with entering and exiting his vehicle due to pain.  The examiner reported that the Veteran's lumbar spine disability caused mild effects on certain daily activities, including toileting; moderate effects on chores, shopping, exercise, traveling, bathing, dressing, and grooming; and severe effects on sports and recreation.

VA treatment records from 2007 through 2015 reflect complaints of and treatment for low back pain.  In April 2007, he indicated that he was prescribed Oxycodone from his family physician to treat the pain and that he saw a local pain specialist for injections.  A June 2007 magnetic resonance imaging (MRI) scan of the lumbar spine showed mild disc disease at the L4-L5 and L5-L6 levels.

Private treatment records from 2006 through 2009 show that the Veteran received chiropractic care for cervical and lumbar back pain.  A November 2006 record shows that lumbar range of motion revealed 54 degrees of flexion, 0 degrees of extension, and 0 degrees of right and lateral flexion.  There was palpable edema at L3-S2.  In July 2007, the Veteran was given restrictions of lifting no more than 35 pounds, "weed eating" for no more than two hours per day, and no use of a jack hammer.  An October 2007 record indicates that the Veteran's thoracolumbar range of motion was "seriously reduced," that he experienced anterior antalgic gait, and that he experienced muscle spasms in the lumbar spine.  The record did not provide range of motion findings.  A February 2009 record reveals range of motion of the lumbar spine with flexion to 31 degrees, extension to 4 degrees, left lateral flexion to 5 degrees and right lateral flexion to 7 degrees.  The record also shows that a straight leg raising test was positive and that there was palpable edema at L2-S2.

A February 2009 VA examination report notes the Veteran's complaints of increased lumbar spine pain and sciatica.  He reported treatment with local injection, TENS unit, chiropractic care, and ibuprofen.  He denied a history of urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, falls, and unsteadiness.  He reported erectile dysfunction, numbness, paresthesias, and leg or foot weakness.  He also complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain over the lumbar spine.  He described the pain as constant, moderate, burning, heavy, and pressure.  He noted radiation of pain to the bilateral lower extremities.  He stated that he experienced severe daily flare-ups of pain.  He reported precipitating factors as prolonged sitting while driving a truck, and alleviating factors as resting and time.  The Veteran noted that, during flare-ups, he was unable to lift, bend, or shovel.  He denied incapacitating episodes of spine disease and also denied using devices or aids.  

Physical examination of the spine showed normal posture.  Gait was slow and slightly antalgic.  There were no abnormal spinal curvatures and there was no ankylosis.  There was no spasm, atrophy, or weakness, but there was guarding, pain with motion, and tenderness.  Motor examination was normal but sensory examination showed decreased sensation to vibration, pain, light touch, and position sense in the lower extremities.  Reflexes were normal in the lower extremities.  Range of motion of the thoracolumbar spine showed flexion to 50 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 25 degrees.  There was evidence of pain on active range of motion and following repetitive motion but there was no additional limitation of motion after three repetitions.  Lasague's sign was positive.  X-rays of the lumbar spine showed narrowing of the superior sacroiliac joints, greater on the left.  The examiner noted that the Veteran was employed full-time as a truck driver and that he had lost approximately two weeks from work during the prior 12-month period due to pain and flare-ups of back pain.  The diagnoses were lumbar degenerative disc disease and bilateral sciatica.  The examiner reported that there were significant effects on the Veteran's occupation, including increased absenteeism, decreased mobility, problems lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the lower extremities, and pain.  There were also impacts on usual daily activities, including prevention of sports and recreation; severe impacts on shopping, exercise, and traveling; moderate impacts on chores, bathing, dressing, and toileting; and no impact on feeding and grooming.

During a December 2009 DRO hearing, the Veteran reported that he worked as a heavy truck driver, which was difficult due to low back pain.  He explained that the pain was particularly difficult while working because he was unable to take pain medication while driving.  He indicated that he had trouble climbing up and down.  He noted that his pain was worse throughout the day and that the pain interfered with his ability to sleep.  He noted that he had difficulty tying his shoes and that the pain was sometimes worse in the winter.  The Veteran reported that he sought treatment from a chiropractor twice a week and that he also saw a pain management specialist.  He also reported pain radiating down his legs.  He stated that he had missed a bit more than one week of work during the prior year due to pain.  He stated that he was unable to participate in some of his hobbies due to pain, such as fishing and hunting.

During a March 2013 hearing before the Board, the Veteran testified that he experienced back pain, and that he sometimes felt as though his back went out.  He noted that he took a lot of pain pills and had difficulty bending forward, backward, and side to side.  He stated that he could not bend all the way forward but that he did not have any doctor prescribed bed rest.  He reported that he switched jobs a few years prior due to back pain.  He indicated that he was working as an end loader operator but that he did not do any heavy lifting.  He described problems standing for long periods of time, walking for long periods of time, and sitting for more than one hour.

In August 2015, the Veteran underwent another VA examination.  The Veteran reported daily lower back pain which he described as sharp and steady.  He noted treatment with ibuprofen, glucosamine chondroitin, heat, and chiropractic care.  He noted flare-ups of pain, described as locking sharp pain when standing up quickly or lifting, difficulty sitting more than a couple of hours, trouble standing for long periods of time, and inability to walk very far.  The examiner stated that there was no functional loss or functional impairment of the thoracolumbar spine, regardless of repetitive use.  Physical examination showed range of motion with forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees.  There was pain throughout range of motion. The examiner noted that the range of motion itself did not contribute to a functional loss, but that the pain on examination caused functional loss.  There was evidence of pain with weight bearing and there was objective evidence of localized tenderness or pain on palpation across the lower lumbar spine.  

The Veteran was able to perform repetitive use testing, and after three repetitions there was additional decrease in range of motion.  Specifically, after repetitive use, there was forward flexion to 40 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees.  The examiner reported that, because the Veteran was not examined immediately after repetitive use over time, the examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, but that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Similarly, the examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because the Veteran was not examined during a flare-up.  There was no evidence of guarding or muscle spasm.  Additional factors contributing to disability included disturbance of locomotion and antalgic gait.  Muscle strength was slightly reduced in the lower extremities but there was no muscle atrophy.  Reflexes were hypoactive or absent in the lower extremities.  Sensation was decreased in the feet and toes but otherwise normal in the lower extremities, and a straight leg raising test was negative.  There was evidence of radiculopathy with intermittent pain, paresthesias and/or dysthesias, and numbness.  There was no ankylosis and no other neurologic abnormalities.  There was evidence of intervertebral disc syndrome, but there was no history of episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the prior 12-month period.  The Veteran did not use any assistive devices for locomotion and there was no functional impairment of an extremity such that no effective function remained.  The diagnoses were degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner reported that the Veteran's thoracolumbar spine disorder impacted his ability to work, as he was unable to sit for long periods of time without changing positions.  He noted that, with his current job, he was able to get off and on the loader frequently and that he would not be able to perform a sedentary job that did not allow this.  

After consideration of the pertinent evidence, the Board concludes that an initial evaluation greater than 20 percent is not warranted for the Veteran's service-connected lumbar spine disability.  The Veteran's 20 percent evaluation contemplates a lumbar spine disability with forward flexion greater than 30 percent, but not greater than 60 percent; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  An increased rating greater than 20 percent is not warranted unless the evidence shows forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula. 

The evidence of record demonstrates that, throughout the appeal period, the Veteran had forward flexion to 31, 40, 50, and 54.  There was no evidence of ankylosis of the entire thoracolumbar spine.  Although the Veteran testified that he feels that his back sometimes locked up, there is no evidence of ankylosis.  The Board acknowledges that one private treatment record from February 2009 reported flexion to 31 percent.  However, the majority of the range of motion findings placed the Veteran's flexion at approximately 50 degrees, with reduced flexion to 40 degrees following repetitive use.  As the diagnostic criteria require flexion to "30 degrees or less" and the majority of the evidence demonstrates flexion between 40 and 50 degrees, there is no evidence showing flexion to 30 degrees or less sufficient to warrant an increased rating under the pertinent criteria.  To the extent that the Veteran believes a higher rating is warranted, the Board places greater probative weight on the findings from the clinicians and examiners who have greater expertise than the Veteran in evaluating the disabling characteristics of a thoracolumbar spine disability - including the accurate measure of motion with a goniometer.  Accordingly, an initial rating greater than 20 percent is not warranted for the Veteran's thoracolumbar spine disability under the pertinent rating criteria.  Id.  

The Board has also considered whether the Veteran is entitled to an increased evaluation for his low back disability under the regulations for intervertebral disc syndrome.  Although the August 2015 VA examiner diagnosed intervertebral disc syndrome, there is no lay or medical evidence of at least 2 weeks of incapacitating episodes - as defined by regulation - during any 12-month period.  Thus, an initial rating greater than 20 percent is not warranted under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Additionally, the Board has considered whether a separate evaluation is warranted for any neurological component of the Veteran's thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Although the evidence documents symptoms of sciatica in the right and left lower extremities associated with the Veteran's service-connected lumbar spine disability, an April 2009 rating decision granted service connection for sciatica of the right and left lower extremities, and assigned a 10 percent evaluation, effective February 25, 2009.  While the Veteran appealed these ratings, a February 2010 rating decision granted disability ratings of 40 percent for each lower extremity, and the Veteran indicated in March 2010 that he was happy with those ratings.  The Veteran's current ratings for sciatica of the left and right lower extremities take into account the neurological components of his lumbar spine disability.  See 38 C.F.R. § 4.14 (2015) (evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided).  As there is no evidence that the Veteran has perfected an appeal of the ratings assigned for his sciatica, the Board will not address them herein.

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's lumbar spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43. 

The evidence of record shows that the Veteran experienced pain during range of motion testing.  In particular, the April 2006, February 2009, and August 2015 VA examiners reported that the Veteran experienced pain with range of motion.  The April 2006 VA examiner found that range of motion was decreased after repetitive motion, resulting in a 10 degree loss of flexion and a 5 degree loss of extension.  Similarly, the August 2015 VA examiner reported that there was a 10 degree loss of flexion and 5 degree loss of extension following repetitive motion.  However, pain and the results of repetitive motion were taken into consideration in the rating assigned, as pain and repetitive motion did not reduce flexion to 30 degrees or less or cause ankylosis.  There was no additional functional loss due to weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, or instability.  Thus, the Veteran's functional impairment does not warrant a higher initial rating.  Moreover, the evidence does not otherwise reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating. 

Based on the foregoing, an initial evaluation greater than 20 percent for the Veteran's service-connected lumbar spine disability is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

With regard to the Veteran's claim, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's lumbar spine disability is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which this disability is evaluated specifically contemplate the level of impairment caused by the left shoulder disability.  Id.  As shown by the evidence of record, since the initial grant of service connection, the Veteran's lumbar spine disability has been manifested by flexion to 31, 40, 50, or 54 degrees as well as painful motion.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's lumbar spine disability is not inadequate.  An increased evaluation is provided for certain manifestations of and/or levels of functional impairment due to that disability, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluation awarded is adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected lumbar spine disability.  Although he reported during his March 2013 hearing before the Board that he switched jobs due to his low back symptoms, he did not allege that he could not perform his current job or that he was otherwise unemployable due to his lumbar spine disability.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 20 percent at any time during the period pertinent to these appeals. 38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disability, the evidence shows no distinct period of time during which the Veteran's disability has varied to such an extent that a rating greater or less than 20 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2015) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).



ORDER

Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


